PER CURIAM.
Plaintiff-appellant seeks reversal of an order of the United States District Court for the Southern District of New York granting summary judgment in favor of defendant-appellee. Appellant, who alleges that he acquired his stock in 1955 or 1956, seeks collaterally to attack the plan of reorganization of Hud*356son and Manhattan Railroad Company on the ground that no provision was made therein for stockholders. The order eliminating the interests of stockholders was affirmed by this court in Spitzer v. Stichman, 2 Cir., 278 F.2d 402 (1960), the plan of reorganization was directed to be consummated in the following year, and was consummated, as directed, as of midnight on December 31, 1961.
Examination of the record before this court in Spitzer v. Stichman, supra, indicates that notice informing the stockholders of the hearing on the proposed reorganization plan was mailed to stockholders of record on September 6, 1957, and, as a consequence, all stockholders are bound by our decision in that case. See Young v. Higbee Co., 324 U.S. 204, 209, 65 S.Ct. 594, 89 L.Ed. 890 (1945).
We affirm the order below.